 
Exhibit 10.15
 
AGREEMENT
 
FOR
 
AUTHORIZED SALES REPRESENTATIVES
 
This agreement made this 19th day of September 2003, by and between Pioneer
Transformers LTD (“PT”) in Granby, Quebec Canada, having its principal place of
business at 612 chemin Bernard, Granby, Quebec, Canada, and it’s Sales
Representative,




AESCO Associates LTD




The post office address of which is:




14 Becks Way
Dartmouth, N.S.
B2V 2C3










(Hereinafter called the “Sales Representative”).
 
 

--------------------------------------------------------------------------------



 
In consideration of the covenants and conditions herein contained, PT and the
Sales Representative mutually undertake and agree as follows:
 
ARTICLE 1 – DEFINITIONS
 
As used herein:
 
1.1           The term “The Territory” shall mean:
 
The Province of New Brunswick, Nova Scotia, Newfoundland and Prince Edward
Island The term “The Market” shall mean:
 
All electrical generating and electrical distribution utilities, industrials and
electrical distributors.
 
Product excluded:  Liquid Filled Network Transformers
 
1.2           The term “PT” shall mean Pioneer Transformers LTD
 
1.3
The term “sales credit” shall mean the value of billed sales acknowledged by PT
to have been procured by the Sales Representative pursuant to the terms and
conditions contained in this Agreement, less any sales taxes, duty, brokerage,
freight, cost of bid bonds or performance bonds.

 
ARTICLE 2 – APPOINTMENT
 
AESCO Associates LTD is hereby appointed an authorized Sales Representative for
PT and is authorized to solicit orders for PT products within the Territory
under the terms and conditions herein described.  It is understood that this
appointment shall be exclusive to both parties for the Territory and Markets as
previously described.
 
ARTICLE 3 – ORDERS
 
3.1
Orders for PT products which have been placed with the Sales Representative
shall be promptly forwarded to PT in Granby, Quebec with a copy to Mississauga,
Ontario for review.  Such orders shall not be binding on PT until accepted by PT
in writing or by the issue by PT of an official order acknowledgment.

 
 
-2-

--------------------------------------------------------------------------------


 
 
3.2
PT reserves the right to reject any order for any reason which it deems
sufficient, including but not limited to, such reasons as failure to conform to
PT’s standard terms and conditions of sale, unrealistic specified delivery dates
and unapproved credit of the purchaser.

 
3.3.
The Sales Representative shall be excluded from entering orders in its own name
to fill customer requirements.

 
3.4
PT shall not be liable for any loss or damage caused by late delivery or failure
to otherwise perform under those orders which it has accepted where such delay
or non-performance is due to labor disputes, strikes, lockouts, inability to
obtain materials, fire, acts of God or the public enemy, accidents, governmental
restrictions or appropriation, or any other cause beyond the reasonable control
of PT, unless otherwise provided by the terms and conditions that have been
quoted and accepted by PT.

 
ARTICLE 4 – COMMISSIONS
 
4.1
PT shall compute and pay commissions on the value of sales credits earned by the
Sales Representative in accordance with the rates and conditions set forth in
Exhibit A annexed hereto and made a part hereof.

 
4.2
Sales credit for sales of PT products and commissions payable thereon shall be
calculated at the end of each month.  Commissions shall be paid monthly, with
commission checks being mailed to the Sales Representative’s business address
shown on the front page hereof, on or about the fifteenth day of the month
immediately following the month in which the sales credits are earned and
customer invoices paid.  If the commission earned during any given month is less
than $100.00, it will be held until a minimum amount of $100.00 is
reached.  Hold backs against commissions payable to the Sales Representative
will be made for any overdue unpaid PT invoices.

 
 
-3-

--------------------------------------------------------------------------------


 
4.3
Commissions paid will be net billed sales less taxes, duty, brokerage, freight,
cost of bid bonds or performance bonds.

 
ARTICLE 5 – MARKETING ASSISTANCE
 
5.1           PT shall furnish the Sales Representative with:
 
5.1.1
Reasonable quantities of bulletins and such promotional aids as catalogs,
circulars and technical information, and other publications which PT may have
available for distribution in connection with the sale of PT products.  There
shall be no charge for the material furnished pursuant to this article
5.1.1.  The Sales Representative’s use of the aforementioned materials shall be
subject to the terms, conditions and limitations of this Agreement.

 
5.1.2
Quotations, proposals, customer visits, trade show participation, seminar
programs or special advice as may from time to time be requested by the Sales
Representative for the purpose of satisfying customer needs and government
requirements.

 
ARTICLE 6 – SALES EFFORT
 
6.1
The Sales Representative shall use its best efforts to promote the sale and use
of, and to secure orders for PT products within the Territory and Market, so as
to create the largest volume of profitable business for PT commensurate with the
opportunities therefore.  The Sales Representative shall promote the goodwill
and name of PT, and do everything within its capabilities to further the
interest of PT, its name and PT products including participation in trade shows,
seminar programs and all sales activities undertaken by PT.  It shall endeavor
to provide PT with timely feedback on all major tenders.  It shall assist PT in
furnishing or obtaining, on request, information as to credit standing of
purchasers or prospective purchasers of PT products.

 
6.2
The Sales Representative shall faithfully observe and comply with PT standard
policies and procedures where applicable, when soliciting orders for PT products
or otherwise handling PT business under this Agreement.

 
 
-4-

--------------------------------------------------------------------------------


 
ARTICLE 7 – COMPETITIVE CLAUSE
 
During the term of this Agreement, the Sales Representative shall not directly
or indirectly handle, deal or become interested in the manufacture, marketing or
selling of products which are similar in kind, character and/or use to PT
products.  The Sales Representative shall not directly or indirectly, provide
any competitor of PT with PT product bulletins, special advices, PT products or
other similar information and material which may be of competitive value.
 
ARTICLE 8 – PROPERTY OF PT
 
Any property of PT received by the Sales Representative shall be and remain the
property of PT and, upon request, shall be returned in as good condition as when
received, ordinary wear and tear excepted.  All records or papers of any kind
relating to PT’s business shall be and remains the property of PT and shall be
surrendered to PT upon demand or termination of this Agreement.
 
ARTICLE 9 – LIMITATION OF POWER
 
The Sales Representative’s authority to act as a representative of PT is
strictly limited to those powers expressly conferred herein.  The Sales
Representative shall have no authority nor shall it hold itself out as having
such to make contracts in the name of or binding on PT, pledge PT credit or to
extend credit in its name.  Furthermore, the Sales Representative shall not use
the initials “PT” or PT’s registered trade names or registered trade marks
unless expressly approved in writing.
 
ARTICLE 10 – SEVERABILITY
 
Should any of the provisions contained herein contravene or be invalid under the
laws of Canada and or the province or other jurisdiction where it is to be
performed, the validity of the remaining portions or provisions shall not be
affected thereby.
 
ARTICLE 11 – GOVERNING
 
This Agreement shall be construed in and according to the laws of the Province
of Quebec, Canada.
 
 
-5-

--------------------------------------------------------------------------------


 
 
ARTICLE 12 – DURATION
 
12.1
This Agreement shall become effective on the date first above written and shall
continue thereafter in full force and effect.

 
12.2
Either party may terminate this Agreement at will without cause by giving the
other party three (3) month written notice of its intention to terminate.

 
12.3
In the event of a termination of this Agreement, commissions in accordance with
Exhibit A will be paid on all orders shipped after the termination date.  Any
quotations for PT products that have not been ordered prior to the termination
date will not be honored by PT and no commission shall be owing or payable with
respect thereto.

 
12.4
Nothing in article 12.3 above shall be deemed to entitle the Sales
Representative to sales credit other than that to which it would be entitled
under Article 4 hereof.

 
12.5
If at any time hereafter, either of the parties hereto shall fail to perform to
the terms, covenants and conditions hereof at the time and in the manner herein
provided, then the other party may forthwith cancel and terminate this Agreement
by giving the other party written notice of its election to so cancel and
terminate this Agreement and such cancellation and termination shall become
effective upon the mailing or delivery of such notice, whichever occurs the
earliest.  This right to cancel and terminate shall he in addition to any other
remedies available hereunder or at law.

 
ARTICLE 13 – NOTICES
 
Any notice required under this Agreement shall be given in writing addressed to
the respective party at the address indicated on the front page hereof, or at
such other address as the respective party may, from time to time, hereafter
designate in writing.
 
ARTICLE 14 – CONTRACT ADMINISTRATION
 
This Agreement shall be administered on behalf of PT by its Marketing & Sales
Department in Mississauga.  All questions concerning this Agreement or PT policy
and procedure should be directed to the said Department at 612 Bernard Road,
Granby Quebec, Canada J2G 8E5.  Attention: Raymond Haddad, V.P. Operation’s.
 
 
-6-

--------------------------------------------------------------------------------


 
ARTICLE 15 – ENTIRE AGREEMENT
 
This Agreement constitutes the only agreement between the parties and supersedes
all previous communications, representations or agreements, whether oral or
written, with respect to the subject matter hereof.  No modification of or
amendment to this Agreement shall be binding upon the parties hereto unless in
writing and duly executed by both parties.
 
In Witness Whereof, the parties have executed this Agreement in duplicate on the
dates indicated.
 

Sales Agency     Principal             AESCO Associates LTD      Pioneer
Transformers LTD            
By:  /s/  Lloyd Macleod
   
By:  /s/  Raymond Haddad
 
 
   
 
 
Date:  September 23, 2003
   
Date: September 30, 2003
 

 
 
                                              
-7-

--------------------------------------------------------------------------------




 
EXHIBIT A
 
Pioneer Transformers LTD. Representative Commission Scale.
 
INDIVIDUAL ORDER VALUE
COMMISSION RATE *
   
Up to $200,000
5%
$200,001 to $500,000
$10,000
plus 4.0% on the amount over $200,000
$500,001 to $1,000,000
$22,000
plus 3% on the amount over $500,000
$1,000,001 and more
$37,000
plus 2% on the amount over $1,000,000

 
On long term contracts, the commission rate for the monthly shipments is based
on the total annual dollar value shipped.
 
1)           If to obtain an order it becomes necessary for PT to make a
reduction in price that would otherwise apply, or to make some concession
involving extra cost, PT may, prior to acceptance of such an order, request of
the Representative that the commission payable thereon be negotiated to reflect
the special circumstances involved with the order. In such cases, the commission
rate specified above shall not apply.
 
2)           For the purpose of determining the size of any order, any proposal
to one customer for similar types of material with a common closing date that
results in one or more purchase orders to facilitate accounting and/or shipments
to different locations are considered to be one total order for the aggregate
value of the different parts.
 
3)           Orders with different closing dates but grouped together by the
Customer at time of purchase in order to obtain a value or volume discount will
be treated as one order for the total value of the order.
 
 
 -8-

--------------------------------------------------------------------------------